IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                         SEPTEMBER 1998 SESSION                FILED
                                                               October 15, 1998

                                                               Cecil Crowson, Jr.
                                                               Appe llate Court C lerk
STATE OF TENNESSEE,                   )
                                      ) C.C.A. No. 02C01-9805-CC-00135
      Appellant,                      )
                                      ) Madison County
V.                                    )
                                      ) Honorable Whit LaFon, Judge
                                      )
WILLIAM EDWARD HUNT,                  ) (State Appeal - Probation Revocation)
                                      )
      Appellee.                       )




FOR THE APPELLANT:                       FOR THE APPELLEE:

John Knox Walkup                         Clifford K. McGown, Jr.
Attorney General & Reporter              Attorney at Law
                                         113 North Court Square
Marvin E. Clements, Jr.                  P.O. Box 26
Assistant Attorney General               Waverly, TN 37185
Criminal Justice Division
425 Fifth Avenue North                   George Morton Googe
Nashville, TN 37243-0493                 District Public Defender
                                         227 West Baltimore Street
James G. (Jerry) Woodall                 Jackson, TN 38301
District Attorney General

James W. Thompson
Assistant District Attorney General
225 Martin Luther King Drive
P.O. Box 2825
Jackson, TN 38302-2825




OPINION FILED: ___________________


REVERSED AND REMANDED


PAUL G. SUMMERS,
Judge
                                   OPINION


       On April 1, 1996, the appellant, William Edward Hunt, was indicted by the

Madison County Grand Jury for aggravated assault and possession of drug

paraphernalia. On January 7, 1997, Hunt pled guilty to aggravated assault. He

was sentenced as a standard, Range I offender and received a six-year

suspended sentence with intensive probation. On January 2, 1998, Hunt was

arrested on a warrant for violation of his probation and held without bond until his

revocation hearing on March 10, 1998. At the revocation hearing, the trial court

revoked Hunt’s intensive probation, sentenced him to time served, and placed

him on unsupervised probation. The state appeals, arguing that the trial court’s

decision was arbitrary and an abuse of discretion.



       We reverse the decision below and remand for entry of an order

reinstating Hunt’s intensive probation.



       In addition to the standard probation provisions, Hunt’s intensive probation

required him to observe a 6:00 p.m. to 6:00 a.m. curfew; to perform fifty hours of

community service; to pay court costs, a fine, and restitution for the victim’s

medical expenses; and to report to his probation officer weekly. On April 18, and

June 24, 1997, Hunt’s probation officer filed probation violation reports asserting

the following violations: failure to pay probation fees; absconding; failure to

report; moving without permission; failure to follow instructions; failure to keep

curfew; failure to pay costs, fine, and restitution; and failure to perform court

ordered community service. The testimony at Hunt’s revocation hearing

supported these allegations and was, for the most part, uncontroverted. In fact,

Hunt’s own testimony not only admits the violations, but reflects his disregard of

any attempt to comply with the conditions of his probation. For example, when

asked why he did not report a change of address to his probation officer, Hunt

replied, “I was just saying forget about it because I wasn’t working and couldn’t



                                          -2-
pay anything, so I just said I’d take it on my own and just forget about it.” In

another question he was asked, “Well what about the rest of your probation”?

Hunt replied, “Well probably catch me anyway, like they did.”



       While these violations may provide grounds for revoking Hunt’s probation,

the trial court’s ultimate remedy is perplexing. By revoking the intensive

probation only to order unsupervised probation, the trial court essentially

rewarded Hunt for his violations. The only grounds offered by the trial court for

its decision were the court’s concern with the cost of confinement and the

expressed hope that the court would not have to deal with Hunt again.



       In rewarding Hunt for his violations, we find that the trial court decision

reaches an anomalous result, not envisioned by the sentencing guidelines. We

therefore reverse the decision below and, utilizing our de novo review, order that

Hunt’s supervised probation be reinstated according to the prior conditions.




                                         -3-
                                      __________________________
                                      PAUL G. SUMMERS, Judge


CONCUR:




_____________________________
DAVID H. WELLES, Judge




_____________________________
JOE G. RILEY, Judge




                                -4-